Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 1 of 7 PageID #: 296



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THOMAS F. SMITH,

                Plaintiff,

v.                                            CIVIL ACTION NO. 1:20CV54
                                                    (Judge Keeley)

THE CITY OF PENNSBORO,
a West Virginia Municipal
Corporation, and R.T. DAVIS,

                Defendants.

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I AND II OF SMITH’S
             SECOND AMENDED COMPLAINT [DKT. NO. 38]

     On August 28, 2020, the plaintiff, Thomas Smith ("Smith"),

filed his second amended complaint asserting three causes of action

(Dkt. No. 36). Count I states a § 1983 claim of excessive force

against the defendant, R.T. Davis ("Officer Davis"). Count II

alleges state law claims of false arrest and false imprisonment

against Officer Davis. Count III asserts that, under Monell v.

Department of Social Services, 436 U.S. 658 (1978), the defendant,

the City of Pennsboro is liable for Officer Davis’s conduct.

     Pursuant to Federal Rule of Civil Procedure 12(b)(6), on

September 8, 2020, Officer Davis moved to dismiss Counts I and II

(Dkt. No. 38). At a scheduling conference held on January 7, 2021,

the Court DENIED Officer Davis’s motion to dismiss Count I and

HELD IN ABEYANCE the motion as to Count II. For the reasons that

follow, the Court DENIES the motion to dismiss Count II.
Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 2 of 7 PageID #: 297
SMITH V. PENNSBORO ET AL                                               1:20CV54

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I AND II OF SMITH’S
             SECOND AMENDED COMPLAINT [DKT. NO. 38]
                               I.

     Under Federal Rule of Civil Procedure 12(b)(6), a defendant

may move to dismiss a complaint on the ground that it does not

“state a claim upon which relief may be granted.” When reviewing

the sufficiency of a complaint, the district court “must accept as

true all of the factual allegations contained in the complaint.”

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007). To

be sufficient, “a complaint must contain ‘enough facts to state a

claim to relief that is plausible on its face.’” Anderson, 508

F.3d at 188 n.7 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 547 (2007)).     “A   claim    has       facial   plausibility     when   the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference     that    the       defendant   is   liable    for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                     II.

     Smith has plausibly stated a claim for false arrest and false

imprisonment and material questions of fact preclude the Court

from determining whether Officer Davis is entitled to qualified

immunity at this stage of the litigation.

                                         A.

     A plaintiff may state a claim for false arrest if an arrest

occurs “when no reasonable officer could believe ... that probable

cause exists to arrest that person.” Hupp v. Cook, 931 F.3d 307,

                                         2
Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 3 of 7 PageID #: 298
SMITH V. PENNSBORO ET AL                                                    1:20CV54

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
           MOTION TO DISMISS COUNTS I AND II OF SMITH’S
              SECOND AMENDED COMPLAINT [DKT. NO. 38]
318 (4th Cir. 2019) (citing Rogers v. Pendleton, 249 F.3d 279, 290

(4th   Cir.    2001).        Courts   review     probable   cause    determinations

pursuant      to    the    totality-of-the-circumstances            test.    Smith   v.

Munday, 848 F.3d 248, 253 (4th Cir. 2017). The probable cause

inquiry turns on the suspect's conduct as known to the officer and

the contours of the offense thought to be committed by that

conduct. Id. (citing Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir.

2016)).    A       court     should   objectively       examine   the   information

available to the officer on the scene to determine whether a

reasonably         prudent    officer   with     that    information    would     have

thought that probable cause existed for the arrest. Id.

       “An action for false imprisonment may be maintained where the

imprisonment is without legal authority.” Riffe v. Armstrong, 197

W. Va. 626, 640 (1996). Moreover, “the detention and restraint may

be shown to be unlawful . . . even though the detention is carried

out under facially valid authority.” Id. at 477.

                                            B.
       Here, Smith has pleaded sufficient facts for the Court to

infer that a reasonable officer in Officer Davis’s place did not

have probable cause to arrest Smith. Iqbal, 556 U.S. at 678.

According to Smith, he pulled off to the side of the road after

Officer    Davis          followed    him   in     a    police    cruiser     without

justification (Dkt. No. 36 at ¶¶ 6-7, 12-15). After Smith pulled

                                            3
    Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 4 of 7 PageID #: 299
SMITH V. PENNSBORO ET AL                                            1:20CV54

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I AND II OF SMITH’S
             SECOND AMENDED COMPLAINT [DKT. NO. 38]
off, Officer Davis also pulled over and parked behind Smith. Id.

at ¶ 16. Smith’s inquiry as to why he was being followed apparently

angered Officer Davis, who got out of his cruiser and attempted to

grab Smith. Id. at ¶¶ 17-24. Then, as Smith was complying with an

order to present his driver’s license, Officer Davis grabbed his

weapon and arrested Smith. Id. at ¶¶ 26-27. Smith was charged with

impeding traffic, obstructing an officer, and disorderly conduct.

Id. at ¶¶ 36-37.

        As pleaded, these facts do not indicate that Smith violated

any traffic law or that Officer Davis pulled him over for a driving

infraction. Rather, Smith alleges that he voluntarily pulled over

to the side of the road and lawfully engaged with Officer Davis.

Although Smith initiated a conversation with Officer Davis, there

are no facts suggesting he violated any of Officer Davis’s orders

or was disruptive during this conversation. Taking the facts in

the light most favorable to Smith, 1 and after objectively examining

the information available to Officer Davis at the time of Smith’s

arrest, the Court concludes that it is plausible that a reasonable

officer in Officer Davis’s position would not have had probable

cause to arrest Smith.



1 “In considering a motion to dismiss, the court should . . . view
the complaint in a light most favorable to the plaintiff. Mylan
Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).
                                        4
Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 5 of 7 PageID #: 300
SMITH V. PENNSBORO ET AL                                        1:20CV54

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
             MOTION TO DISMISS COUNTS I AND II OF SMITH’S
                SECOND AMENDED COMPLAINT [DKT. NO. 38]
       Smith has also sufficiently pleaded his false imprisonment

claim. In addition to asserting that he was arrested without

probable cause, Smith alleges that Officer Davis handcuffed him,

placed him in the back of the police cruiser, and transported him

to the Ritchie County Magistrate Court. Id. at ¶¶ 28, 31, 37. It

is therefore plausible that Smith was detained without legal

authority.

                                     C.
       At this stage in the litigation, Officer Davis is not entitled

to qualified immunity. Under West Virginia law, a public official

acting within the scope of his authority may be entitled to

qualified immunity from personal liability for official acts.

State v. Chase Sec., Inc., 424 S.E.2d 591, 599-600 (W. Va. 1992).

An official is not entitled to qualified immunity, however, if his

acts   are   “in   violation   of   clearly   established   statutory    or

constitutional rights or laws of which a reasonable person would

have known or are otherwise fraudulent, malicious, or oppressive.”

W. Va. Bd. Of Educ. v. Marple, 782 S.E.2d 75, 84 (W. Va. 2015);

see also Syl. pt. 11, W. Va. Regl Jail & Corr. Fac. Auth. v. A.B.,

766 S.E.2d 751 (W. Va. 2014). Where there is no dispute regarding

the foundational facts, the ultimate determination as to whether

qualified immunity bars a civil action is one of law for the court



                                     5
Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 6 of 7 PageID #: 301
SMITH V. PENNSBORO ET AL                                          1:20CV54

      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
           MOTION TO DISMISS COUNTS I AND II OF SMITH’S
              SECOND AMENDED COMPLAINT [DKT. NO. 38]
to decide. Syl. pt. 1, Hutchison v. City of Huntington, 479 S.E.2d

649, 654 (W. Va. 1996).

     Similarly,   under    federal   law,    when   evaluating    whether    a

complaint survives a motion to dismiss based on a defense of

qualified   immunity,     the   Court    must     decide   “(1)   whether    a

constitutional    violation     occurred    and   (2)   whether   the   right

violated was clearly established.” Ray v. Roane, 948 F.3d 222, 226

(4th Cir. 2020) (citing Pearson v. Callahan, 555 U.S. 223, 236

(2009)). Whether a right is clearly established is a question of

law for the court to decide; whether a reasonable officer would

have known the conduct in question violated that right, however,

cannot be decided prior to trial if factual disputes exist. Ray,

948 F.3d at 228-29; see also Hupp, 931 F.3d at 318 (“[A] genuine

question of material fact regarding whether the conduct allegedly

violative of the right actually occurred . . . must be reserved

for trial”) (internal quotations omitted).

     Here, the parties dispute the critical facts surrounding

Smith’s arrest. Among others, Officer Davis disagrees with Smith’s

description of his driving, his characterization of Officer Davis

as enraged, and his benign portrayal of his own behavior prior to

and during arrest. Officer Davis also contends that Smith’s version

of events omits important facts. Based on these factual disputes,

at this early stage of the litigation the Court cannot determine

                                     6
Case 1:20-cv-00054-IMK Document 60 Filed 02/09/21 Page 7 of 7 PageID #: 302
SMITH V. PENNSBORO ET AL                                        1:20CV54

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT DAVIS’S
          MOTION TO DISMISS COUNTS I AND II OF SMITH’S
             SECOND AMENDED COMPLAINT [DKT. NO. 38]
whether a reasonable officer in Officer Davis’s position would

have known that the arrest and imprisonment of Smith violated his

constitutional rights.

                                   III.

     For the reasons discussed, the Court DENIES Officer Davis’s

motion to dismiss Counts I and II of Smith’s Second Amended

Complaint (Dkt. No. 38).

     It is so ORDERED.

     The Clerk SHALL transmit copies of this Order to counsel of

record by electronic means.

DATED: February 9, 2021.

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    7
